Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Per Applicant’s Request for Continued Examination
Claims 1, 8, 11, 16 and 18 have been amended.
Claims 1-20 are pending.


Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102

I.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

II.	Claims 1, 5-8, 11, 13-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al (US 2016/0261658).

a.	Per claim 1, Taylor et al teach a system, comprising: 
at least one processor (Figures 1 and 7); and 

a memory having stored thereon executable instructions that, in response to execution by the at least one processor (Figures 1 and 7), cause the system to:

determine to share information between a first device associated with a first entity and a second device associated with a second entity, the determination paras0032-34—proximity-based entitlement sharing determines content shared between devices); 

identify one or more services available to provide information associated with the first entity to the second device, the one or more services identified based at least in part on a level of sensitivity associated with the identified context (paras0033-35, 0040—usage rules, constraints and authorization associated with proximity context for providing available media content services to the second device); 

provide the information to the second device, based at least in part on the one or more services (paras0025, 0030, 0036—providing media content services to second device); and 

stop further sharing of the information in response to a change to the context of the information sharing (paras0030, 0039—stop sharing access when user’s location changes).

	Claims 8 and 16 contain limitations that are substantially equivalent to the limitations of claim 1 and are therefore rejected under the same basis.
c.	Per claim 6, Taylor et al teach the system of claim 1, wherein the memory has stored thereon executable instructions that, in response to execution by the at least one processor, cause the system to: detect that the second entity is no longer in a vicinity of the first entity; and determine that the context of the information sharing has changed based at least in part on the detection (paras0030, 0039-41 and 0066-68—detection of second device location, determining proximity has changed).
Claims 13 and 19 contain limitations that are substantially equivalent to the limitations of claim 6 and are therefore rejected under the same basis.
d.	Per claim 7, Taylor et al teach the system of claim 1, wherein the context is determined based at least in part on location and schedule information associated with the first entity (paras0026, 0033, 0044-45—usage time limits).
e.	Per claim 11, Taylor et al teach the method of claim 8, further comprising, determining, between the first and second devices, a mutually agreed level of information sharing; and identifying the one or more services available to provide information associated with the first entity to the second device, based at least in part on the mutually agreed level of information sharing (paras0031-34 and 0039-42—authorized agreement for level of sharing).
Claims 5, 15 and 18 contain limitations that are substantially equivalent to the limitations of claim 11 and are therefore rejected under the same basis.
Claim 14 contains limitations that are substantially equivalent to the limitations of claim 7 and is therefore rejected under the same basis.


Claim Rejections - 35 USC § 103
III.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

IV.	Claims 2-4, 9-10, 12, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Taylor et al (US 2016/0261658) in view of Calo et al (USPN  9,497,202).

a.	Per claim 2, Taylor et al teach the system of claim 1, as applied above and receiving indicators and media content service IDs exchanged using geo-fencing, geo-location (para0036, 0041, 0050, 0041, 0066 and 0075), yet fail to explicitly teach wherein the identification of the context is based at least in part on a visual identification. However, Calo et al teach implementing visual col.4 line 16-col.5 line 66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Taylor et al and Calo et al for the purpose of using the visual identification technique of facial recognition to implement contextual restrictions based on privacy preferences of the user; because it allows for the target user’s face context to be matched with the privacy database to determine the user’s sharing preferences.
Claim 17 contain limitations that are substantially equivalent to the limitations of claim 2 and are therefore rejected under the same basis.
b.	Per claim 3, Taylor et al teach the system of claim 2, wherein the visual identification is based at least in part on identification of a facial characteristic of the second entity, the identification of the facial characteristic based at least in part on image data obtained by the system (col.5 lines 38-43, col.6 lines 23-33, col.7 line 43-col.8 line 8—obtaining image data to associate facial context). 
Claims 9-10 contain limitations that are substantially equivalent to the limitations of claim 2 and are therefore rejected under the same basis.
c.	Per claim 4, Taylor et al teach the system of claim 1, as applied above, yet fail to explicitly teach wherein the memory has stored thereon executable instructions that, in response to execution by the at least one processor, cause the system to: retrieve, from a database indexed by facial identity features, information pertaining to the second entity. However Calo et al teach a database that contains facial context and associated facial characteristics/attributes—such as col.5 lines 23-37, col.8 lines 9-27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Taylor et al and Calo et al for the purpose of using a database to store facial context information and characteristics such that user’s facial features can be stored for better facial recognition detection. 
Claim 12 contains limitations that are substantially equivalent to the limitations of claim 4 and are therefore rejected under the same basis.
Claim 20 contains limitations that are substantially equivalent to the limitations of claims 2 and 7 and are therefore rejected under the same basis.

Conclusion
V.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Pantazelos (US 2018/0083978) – conditional delivery of content based on facial recognition
Ruben et al (US 2016/0267285) – using facial recognition to facilitate sharing media content

VI.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448